[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Anthony F. Angelicola, Jr. owned a 1994 Freight Liner truck which he had purchased in July of 1994. On October 31, 1994, a 1978 Kenworth Tractor Trailer owned by defendant Daniel R. Logue and operated by defendant Charles Woodward struck plaintiff's truck. It was stipulated that said collision was the fault of defendants. As a result of this collision, plaintiff's truck was out of service and being repaired from October 31, 1994 through November 23, 1994. Defendant's insurer, Nationwide Mutual Insurance Company, paid the cost of repairing plaintiff's truck. Plaintiff claims that as a result of loss of use of that truck, he sustained a net loss of income of $20,513.50. Defendants claim that plaintiff's loss of income was actually $2,725.00.
A hearing in damages was conducted before this court. Both parties presented testimony by Certified Public Accountants whose testimony conflicted. Plaintiff also testified as did his wife and bookkeeper, Barbara Angelicola. Defendant, in addition to CPA Flaherty, called Vance Fisher, a claims adjustor for Nationwide; Barbara Angelicola, and Anthony Angelicola, Sr.
Plaintiff's accountant, Gino J. Genovese, figured lost revenue at $560 per day for 18 weekdays and $675 for 18 nights at $675 per day and 3 Saturdays — 2 at $500 and one at $540. Subtracting related expenses therefrom he found net lost income to be $20,513.50.
Defendant's accountant, John Flaherty, used figures from 1995 the year following the accident to justify his claimed loss of $2,725.
The testimony of plaintiff's accountant, Mr. Genovese, was the more credible, although he did err in the amount allowed for daily use of the truck. Mr. Caulfield's letter to him indicated $500 per day for use rather than $560 and $640 for night use as against $675 used by Genovese. Plaintiff introduced agreements with various contractors for work during 1994. CT Page 4462
Allowing $500 per day for 18 days we would arrive at $9,000 and $600 per night as per plaintiff's agreement with Trevex (Plaintiff's Exhibit A) would total $10,800 plus the Saturday lost work of 2 days at $500 and one at $540 for a total of $1,540 for Saturday work, less expenses calculated at $3,256.50.
This court therefore awards plaintiff $18,083.50 plus costs.
Judgment enters accordingly.
KULAWIZ, J.